DETAILED ACTION

Preliminary Amendment
	The Preliminary Amendment filed 03/31/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021, 10/07/2020, and 06/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner notes that crossed-out references have not been considered because the IDS does not disclose a date for said references.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Treilhard on 06/30/2022.
The application has been amended as follows: 

Amendments to the Claims
Claim 1. (Currently Amended) A system comprising one [[One]] or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement:
 	a neural network that is configured to receive a network input and to generate a network output for the network input, wherein: 
		the neural network comprises a plurality of layers arranged in a sequence, including a plurality of capsule layers;
		each capsule layer comprises a respective plurality of capsules; and
		each particular capsule in a particular capsule layer is configured to:
			receive respective inputs including: (i) outputs generated by capsules of a previous capsule layer that is before the particular capsule layer in the sequence, and (ii) final routing factors between capsules of the previous capsule layer and the particular capsule, wherein the final routing factors are generated by a routing subsystem; and 
			determine a particular capsule output based on the received inputs, wherein the particular capsule output is of dimension greater than one; and     
 	a routing subsystem that is configured to perform operations including:
 		receiving outputs generated by capsules in a first capsule layer;   
		determining final routing factors between capsules of the first capsule layer and capsules of a second capsule layer that is after the first capsule layer in the sequence; and 
		providing the final routing factors to the capsules in the second capsule layer.    


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest each particular capsule in a particular capsule layer is configured to: receive respective inputs including: (i) outputs generated by capsules of a previous capsule layer that is before the particular capsule layer in the sequence, and (ii) final routing factors between capsules of the previous capsule layer and the particular capsule, wherein the final routing factors are generated by a routing subsystem; and determine a particular capsule output based on the received inputs, wherein the particular capsule output is of dimension greater than one; and a routing subsystem that is configured to perform operations including: receiving outputs generated by capsules in a first capsule layer; determining final routing factors between capsules of the first capsule layer and capsules of a second capsule layer that is after the first capsule layer in the sequence; and providing the final routing factors to the capsules in the second capsule layer, in combination with other recited limitations in claim 1.
Claims 24 and 25 are indicated as allowable for the same reasons and under the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
English et al, U.S. Publication No. 2017/0161607 A1, discloses layers of a neural network [figs. 1A, 1B].
Goyal et al, U.S. Publication No. 2017/0316312 A1, discloses layers of a neural network [fig. 2].
Dai et al, “Deformable Convolutional Networks”, discloses 3 x 3 deformable PS RoI pooling [fig. 4] – See IDS.
Goodfellow et al, “Street Number Transcription with Deep Convolutional Neural Networks”, discloses a graphical model structure of a sequence transcription model [fig. 2] – See IDS.
Brabandere et al, “Dyanmic Filter Networks”, discloses a filter generating network [fig. 2] – See IDS.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181